PER CURIAM.
Upon reading the petition of the applicant, Richard Wilson, made, and filed by him personally, whereby it appears that said Richard Wilson is confined, detained and imprisoned in the Montana State Prison by the Warden thereof, and after consideration it appears that said petitioner may fall within the purview of this court’s rulings in State ex rel. Bokas v. District Court, 128 Mont. 37, 270 Pac. (2d) 396; State v. Pepion, 125 Mont. 13, 230 Pac. (2d) 961; State ex rel. Irvine v. District *617Court, 125 Mont. 398, 239 Pac. (2d) 272; State v. Big Sheep 75 Mont. 219, 243 Pac. 1067, and other cases cited in said opinions, and that by reason thereof a writ of habeas corpus should issue;
Now therefore it is ordered that a writ of habeas corpus issue out of this court, same to be returnable before the District Court of the Third Judicial District of the State of Montana, in and for the County of Powell, the Honorable Sid G. Stewart, District Judge, presiding, at the County Courthouse in Deer Lodge, Montana, on Thursday, the 24th day of September 1959, at the hour of 1:00 P.M.
MR. CHIEF JUSTICE HARRISON, MR. JUSTICES BOTTOMLY, ADAIR and CASTLES concur.